Citation Nr: 0430957	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  99-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for service- 
connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had verified active service from March 1981 to 
January 1985.  Prior active service in the amount of seven 
years, two months and five days is indicated on her DD Form 
214.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.

In April 2001 the Board disposed of another issue on appeal 
and remanded the issue of entitlement to a compensable 
evaluation for hemorrhoids for further development.  Such 
development has been completed and this matter is returned to 
the Board for further consideration.  

The Board's April 2001 decision also included a remand of 
issues of entitlement to service connection for migraine 
headaches, entitlement to an increased rating for residuals 
of a small bowel obstruction, entitlement to an increased 
rating for sinusitis and entitlement to a temporary total 
rating under 38 C.F.R. § 4.30 in order that the RO issue a 
statement of the case addressing these issues.  A statement 
of the case was issued in October 2002.  The veteran did not 
perfect an appeal of the issues of entitlement to an 
increased rating for sinusitis or for residuals of a small 
bowel obstruction (other than hemorrhoids) or to a temporary 
total disability rating under 38 C.F.R. § 4.30.  The issue of 
entitlement to service connection for migraine headaches was 
rendered moot by a grant of this claim in a November 2002 
rating. 

The Board notes that the veteran's representative has argued 
in his August 2004 brief that the Board should adjudicate the 
claim for entitlement to an increased rating for sinusitis.  
However because the veteran did not perfect this appeal, the 
Board is without jurisdiction to consider this claim.


FINDING OF FACT

The veteran's service-connected hemorrhoids are not large, 
thrombotic, or irreducible, with excessive redundant tissue.



CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
service-connected hemorrhoids have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-AOJ-decision 
notice did not result in prejudicial error in this case.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claim in 
December 1998 prior to the passage of the VCAA.  Therefore, 
compliance with 38 U.S.C.A. § 5103(a) prior to the decision 
was not possible.  The veteran was not provided with a duty 
to assist letter that specifically complied with the 
provisions of the VCAA until June 2001.  

The June 2001 letter specifically advised her as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant VA records.  She was advised that 
it was her responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  The veteran was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence. 

VA also satisfied this duty by means of a letter to the 
veteran from the RO dated in December 1998, as well as by the 
discussions in the July 1999 statement of the case (SOC), 
June 2002 supplemental statement of the case (SSOC), and 
November 2002 SSOC.  By means of these documents, the veteran 
was told of the requirements to establish a compensable 
rating for hemorrhoids, of the reasons for the denial of her 
claim, of her and VA's respective duties, and she was asked 
to provide information in her possession relevant to the 
claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in June 2001, 
her claim was readjudicated based upon all the evidence of 
record in June 2002 and November 2002.  There is no 
indication that the disposition of her claim would have been 
different had she received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, private and 
VA medical records, referred to by the veteran, were obtained 
and associated with the claims folder.  The RO also obtained 
the veteran's VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The Board remanded this matter in April 2001 for the 
purpose of scheduling a VA examination.  In June 2002 a VA 
examination to determine the severity of the hemorrhoids was 
accomplished.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the appellate issue is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Rating

The veteran contends that she should be afforded a 
compensable evaluation for her hemorrhoids.  Service 
connection was initially granted by the RO for postoperative 
laparotomy, small bowel obstruction with hemorrhoids in an 
April 1985 rating decision; a 20 percent evaluation was 
assigned.  This rating remained in effect until the rating 
decision in December 1998 in which the RO increased the 
evaluation assigned for postoperative laparotomy, small bowel 
obstruction with chronic diarrhea from 20 percent to 40 
percent and assigned a separate noncompensable (0 percent) 
rating for hemorrhoids.

Records from the early 1990's up to 1994 documented treatment 
for bowel problems related to another service connected 
condition, with no mention of problems with hemorrhoids.  She 
filed her claim on appeal in July 1998.  

Evidence submitted in conjunction with the claim includes a 
May 1994 letter from a private physician stating that results 
from a rectal examination revealed no masses and hemoccult 
negative stool.  VA records between 1994 and 1998 primarily 
document ongoing service related bowel problems other than 
hemorrhoids, including a rash and chronic diarrhea.  However, 
sigmoidoscopy in March 1994 showed friable internal 
hemorrhoids.  An October 1998 record also documents 
complaints of diarrhea with blood present on the toilet paper 
and a history of hemorrhoids noted.  On rectal examination, 
normal tone was noted, with a small amount of heme positive 
stool and anal excoriation noted.  Otherwise these records 
between 1994 and 1998 are silent for problems related to 
hemorrhoids.  

VA treatment records from 1999 up to November 2002 document 
treatment for various medical complaints, including bowel 
complaints, but are silent as to any findings related to 
hemorrhoids.

The report of the June 2002 VA examination reflects that the 
veteran had an onset of hemorrhoids, along with a small bowel 
obstruction and chronic diarrhea in 1993.  The examination 
pertaining to the hemorrhoids revealed no history of a 
hemorrhoidectomy.  She used Preparation H to control the 
symptoms of her hemorrhoids.  She denied a history of rectal 
bleeding and indicated that there had been no episodes of 
blood on the tissue since January 2002.  On physical 
examination, there were no fissures, fistulas or lesions in 
the perianal area.  A residual of hemorrhoid at 6 o' clock 
was noted, as well as perianal dermatitis, with an excoriated 
area measuring approximately 4 centimeters annular around the 
anus.  Rectal examination revealed that the tone was good, 
with no prolapse.  The rectal wall was smooth with tenderness 
at 6 o' clock, 11 o' clock and 3 o' clock.  No blood was 
noted on the examiner's glove after the examination.  The 
assessment included status post radiation with subsequent 
small bowel resection, chronic diarrhea and hemorrhoids.  CBC 
was within normal limits and stools for occult blood were 
negative times three.  

A November 2002 VA colonoscopy record reflects a preoperative 
diagnosis that included chronic diarrhea and occasional 
bright red rectal bleeding.  She was noted to be status post 
a small bowel bypass to her colon for radiation enteritis.  
During the procedure, digital rectal was negative.  The 
colonoscopy did reveal some very small internal hemorrhoids 
that did not prolapse at all.  The diagnoses included small 
internal hemorrhoids.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  In assessing the degree of disability of a service- 
connected disability, the disorder is viewed in relation to 
its whole history. 38 C.F.R. § 4.1, 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history. 
38 C.F.R. § 4.2, 4.41 (2004).  However, "the regulations do 
not give past medical reports precedent over current 
findings." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2004).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims has stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Regarding the veteran's claim for an increased evaluation for 
service-connected hemorrhoids, it is noted that, effective 
July 2, 2001, the schedular criteria for the evaluation of 
service-connected digestive system disorders underwent 
revision.  As there is no indication that the Secretary has 
precluded application of either the old or amended version of 
the pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
service- connected hemorrhoids be evaluated under the 
pertinent regulations effective both before and after the 
July 2, 2001 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995). However, in the case at hand, 
that portion of the regulations governing the veteran's claim 
for an increased evaluation has undergone no substantive 
change.  Accordingly, application of either the old or 
amended version of the regulations will produce an identical 
result.

The veteran's hemorrhoid disability is evaluated under 38 
C.F.R. § 4.114, Diagnostic Code 7336.  Under those provisions 
hemorrhoids, internal or external, a noncompensable 
evaluation is assigned for mild or moderate hemorrhoids.  A 
10 percent disability rating is warranted for large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue.  A 20 percent disability evaluation is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2004).

In this matter, the Board notes that the most recent VA 
examination of June 2002 found a  residual of hemorrhoid at 6 
o' clock on rectal examination, with no evidence of active 
rectal bleeding.  The veteran had not complained of rectal 
bleeding since January 2002 and treated her hemorrhoids with 
over the counter medication.  The most recent VA colonoscopy 
of November 2002 revealed only findings of small internal 
hemorrhoid, which were not prolapsed and subjective 
complaints of occasional rectal bleeding.  The bulk of the VA 
records reflect only sporadic instances of hemorrhoid 
symptomatology, manifested by occasional episodes of 
bleeding. 

In sum, the evidence shown in the most recent VA examination 
and VA records reflects only sporadic episodes of active 
hemorrhoids with bleeding problems, consistent with mild or 
moderate hemorrhoids.  There is no evidence of large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue shown.  Based on these findings the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for the veteran's hemorrhoids. 



Extraschedular Consideration

Notwithstanding the above discussion, ratings in excess of a 
currently assigned schedular evaluation may be granted when 
it is demonstrated that the particular disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  The Board finds that an extraschedular 
rating is not appropriate for the service connected 
hemorrhoids because the evidence does not reveal that this 
disability present an unusual disability picture.  The 
medical evidence of record does not reveal that the appellant 
has been hospitalized for hemorrhoids and there is no medical 
evidence of record that demonstrates marked interference with 
employment due to hemorrhoids.  38 C.F.R. § 3.321.  The 
record reflects that the veteran is no longer working and is 
receiving an 80 percent evaluation for major service 
connected disabilities other than hemorrhoids.  


ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.  




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



